United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elephant Butte, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1393
Issued: March 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 12, 2017 appellant filed a timely appeal from a May 22, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $1,387.01 for the period May 14, 2016 to
April 1, 2017; (2) whether it properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $250.00
from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 31, 2015 appellant, then a 45-year-old sales and service distribution associate,
injured both shoulders when a gate fell on her in the performance of duty. OWCP initially
denied appellant’s claim, but on January 22, 2016 accepted concussion without loss of
consciousness and sprain of the ligaments of the cervical and lumbar spine. It subsequently
expanded the acceptance of her claim to include cervical disc displacement, occipital atlanto
axial region, and intervertebral disc displacement of the lumbosacral region. Appellant stopped
work on March 31, 2015 and did not return.
In a pay rate memorandum dated April 15, 2016, OWCP indicated that appellant’s dateof-injury annual salary was $54,499.15 per year and she elected basic life insurance and
optional life insurance code “X0.” Appellant received continuation of pay from April 23 to
May 22, 2015. Beginning May 23, 2015, OWCP paid appellant wage-loss compensation for
temporary total disability. On November 13, 2016 it placed her on the periodic rolls and a
periodic disability worksheet, dated November 17, 2016, indicated that appellant was placed on
the periodic rolls for ongoing total disability. The employing establishment reported corrected
earnings on October 25, 2016 which required a new pay rate.
In a Form CA-1049, dated November 18, 2016, OWCP outlined appellant’s entitlement
to compensation benefits. It indicated that appellant’s regular payments included deductions for
health benefits, code 472, basic life insurance, and optional life insurance.2
In a March 16, 2017 letter, the Office of Personal Management (OPM) notified OWCP
that appellant’s salary rate on which the Federal Employees’ Group Life Insurance (FEGLI) was
based was $56,791.00. It advised that appellant elected code X0, basic life insurance, option A
standard and option B -- five times the salary. Appellant elected postretirement basic life
insurance (PRBLI) option of “No Reduction.” The commencing date for postretirement
deductions was May 14, 2016. OPM indicated that basic and optional coverage premiums began
on OWCP’s commencing date of May 14, 2016. Attached to this letter was a FEGLI
Continuation of Life Insurance Coverage form dated December 12, 2016. Appellant elected
basic life insurance, standard optional insurance, and additional optional insurance five times her
salary. Regarding basic life insurance, appellant checked a box marked “yes” that she wanted to
have basic life insurance in retirement or while on compensation and she also checked a box
marked “no” indicating that she wanted no reduction in her benefit.
In a periodic disability worksheet dated April 19, 2017, OWCP adjusted appellant’s
compensation payments, effective May 16, 2016. The FEGLI salary was changed to $56,791.00
and the PRBLI at “No Reduction” option was added pursuant to the March 17, 2017 OPM notice.
In a preliminary overpayment determination dated April 20, 2017, OWCP advised
appellant that she received an overpayment of compensation in the amount of $1,387.01 because
2

In a preliminary overpayment determination dated December 1, 2016, OWCP advised appellant that she
received a $224.11 overpayment of compensation because the employing establishment provided corrected earnings
for the weekly FECA pay rate. In a memorandum dated January 9, 2017, OWCP determined that, due to the low
amount of overpayment collection, the debt was administratively terminated.

2

PRBLI premiums had not been deducted from her compensation benefits for the period May 14,
2016 to April 1, 2017. It noted that on March 16, 2017 OPM provided a new final base salary on
which his FEGLI was based of $56,791.00 and noted two premiums appellant elected of optional
life insurance code of X0 and PRBLI at “No Reduction” option. OPM advised that these
premiums should have been deducted beginning May 14, 2016. OWCP indicated that the
premiums, however, were not deducted which created an overpayment. Optional life insurance
premiums should have been deducted at code “X0” based on the salary for FEGLI purposes of
$56,791.00 for the period May 14, 2016 to April 1, 2017. It advised that for the period May 14,
2016 to April 1, 2017, the following amounts were deducted from appellant’s compensation:
basic life insurance of $189.32; optional life insurance of $442.46; and zero for PRBLI of “No
Reduction” option, for total deductions of $631.78. OWCP advised that, for the same period, the
following amounts should have been deducted from appellant’s compensation: basic life
insurance of $204.18; optional life insurance of $476.43; and PRBLI of $1,338.18, for total
deductions of $2,018.79. It noted that this resulted in a $1,387.01 overpayment of compensation.
OWCP made a preliminary determination that appellant was without fault in the creation of the
overpayment. It informed her that, if she believed the overpayment should be waived, she should
complete an overpayment recovery questionnaire (Form OWCP-20) and submit detailed
supporting financial documentation within 30 days. No additional information was received.
By decision dated May 22, 2017, OWCP determined that appellant received an
overpayment of compensation in the amount of $1,387.01 for the period May 14, 2016 to
April 1, 2017. It found that she was without fault in the creation of the overpayment, but that
waiver of recovery was denied, as appellant did not submit a completed overpayment
recovery questionnaire and supporting financial documentation. As appellant failed to
submit current income and expense information, it determined that waiver of recovery of the
overpayment could not be granted. OWCP directed that $250.00 be withheld from his
continuing compensation payments in order to recover the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Under the FEGLI program, most civilian employees of the Federal Government are
eligible to participate in basic life insurance and one or more of the options.3 The coverage for
basic life insurance is effective unless waived,4 and premiums for basic and optional life
coverage are withheld from the employee’s pay.5 Upon retirement, separation from the
employing establishment, or being placed on the periodic FECA compensation rolls, an
employee may choose to continue basic and optional life insurance coverage, in which case the
schedule of deductions made will be used to withhold premiums from his or her annuity or
compensation payments.6 Basic insurance coverage shall be continued without cost to an
employee who retired or began receiving compensation on or before December 31, 1989,7 but the
3

5 U.S.C. § 8702(a).

4

Id. at § 8702(b).

5

Id. at § 8707.

6

Id. at § 8706.

7

Id. at § 8707(b)(2).

3

employee is responsible for payment of premiums for optional life insurance coverage which is
accomplished by authorizing withholdings from his compensation.8
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his compensation, so that
his life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by 2 percent a month after age 65 with a
maximum reduction of 75 percent; option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by 1 percent a
month after age 65 with a maximum reduction of 50 percent; or option C -- basic coverage
subject to continuous withholdings from compensation payments with no reductions after age 65
(at a greater premium).9
Each employee must elect or waive option A, option B, and option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.10 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated
by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.11 When an under-withholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to OPM upon discovery of the error.12
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.13
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.14

8

Id. at § 8706(b)(3)(B). See Edward J. Shea, 43 ECAB 1022 (1992) (the Board found that claimant received an
overpayment of compensation where he elected postretirement basic life insurance with no reduction and no
premiums had been deducted from his compensation from January 3, 1988 to May 6, 1989). See also Glen B. Cox,
42 ECAB 703 (1991) (the Board found that an overpayment was created due to no deduction of premiums for
optional life insurance for periods from July 1983 through November 1989).
9

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

10

5 C.F.R. § 870.504(a)(1)

11

Id. at § 504(b).

12

5 U.S.C. § 8707(d); see also Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

13

Id. at § 8102(a).

14

Id. at § 8129(a).

4

ANALYSIS -- ISSUE 1
The Board finds that an overpayment of compensation in the amount of $1,387.01
was created due to OWCP’s failure to deduct premiums for PRBLI at “no reduction,” failure to
deduct optional life insurance premiums at code “X0,” and failure to use the correct final salary
for FEGLI purposes. OWCP explained how the overpayment occurred and provided this to
appellant with the preliminary determination of overpayment.15
Appellant does not dispute that she received the overpayment in question, nor does
she dispute the amount of the overpayment. Thus, the Board finds that OWCP properly
determined the fact and the amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.16 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”17 When a claimant is found to
be without fault in the matter of the overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
Section 10.436 of the implementing regulations18 provide that recovery of an
overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks
recovery needs substantially all of his or her current income (including compensation benefits) to
meet current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not
exceed a specified amount as determined by OWCP from data furnished by the Bureau of
Labor Statistics.19 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.20

15

See Sandra K. Neil, 40 ECAB 924 (1989).

16

See Robert Atchison, 41 ECAB 83, 87 (1989).

17

5 U.S.C. § 8129(b).

18

20 C.F.R. § 10.436.

19

An individual’s assets must exceed a resource base of $3,000.00 for an individual or $5,000.00 for an
individual with a spouse or one dependent plus $600.00 for each additional dependent. This base includes all of
the individual’s assets not exempt from recoupment. See Robert F. Kenney, 42 ECAB 297 (1991).
20

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

5

Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.21
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets
as specified by OWCP. This information is needed to determine whether or not recovery on
an overpayment would defeat the purpose of FECA or be against equity and good
conscience. Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.22
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment.
As such, it may only require recovery the overpayment if it would neither defeat the purpose of
FECA nor be against equity and good conscience.
On April 20, 2017 OWCP requested that appellant complete an overpayment recovery
questionnaire and provide supporting financial documentation, if she desired waiver of the
overpayment in question. Appellant did not respond. As a result, OWCP did not have the
necessary financial information to determine whether recovery of the overpayment would
defeat the purpose of FECA or if recovery would be against equity and good conscience.23
Consequently, as appellant did not submit the financial information required by section
10.438 of OWCP’s regulations,24 which was necessary to determine eligibility for waiver, the
Board finds that OWCP properly denied waiver of recovery of the overpayment.25

21

20 C.F.R. § 10.437.

22

Id. at § 10.438

23

See id. (in requesting waiver, the overpaid individual has the responsibility for providing financial
information).
24

Id.

25

D.C., Docket No. 09-1460 (issued April 19, 2010).

6

LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.26 Section
10.441(a) of the regulations27 provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”28
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under
FECA. When, as in this case, an individual fails to provide requested information on income,29
expenses, and assets, OWCP should follow minimum collection guidelines, which state in
general that government claims should be collected in full and that, if an installment plan is
accepted, the installments should be large enough to collect the debt promptly.30 Appellant, as
noted, did not provide any information for OWCP to consider in determining the amount to be
withheld from her continuing compensation. The Board, therefore, finds that OWCP did not
abuse its discretion in determining that the overpayment sum of $1,387.01 would be
recovered by deducting $250.00 from appellant’s continuing compensation payments.
On appeal appellant asserts that she was not at fault in the creation of the overpayment and
notes that her health insurance was terminated, leaving her without medicine and medical care.
She asserts that the employing establishment was trying to charge her for the insurance premiums,
and she was filing a grievance over all the errors made in the handling of her claim. Appellant
developed anxiety and financial hardship and requested forgiveness of the debt. As explained
above, OWCP found appellant without fault in the creation of the overpayment. Because
appellant did not provide a completed Form OWCP-20 overpayment recovery questionnaire and
supporting financial documentation as requested in OWCP’s April 20, 2017 letter, OWCP
properly denied waiver of recovery of the overpayment.31

26

Lorenzo Rodriguez, 51 ECAB 295 (2000); Albert Pineiro, 51 ECAB 310 (2000).

27

20 C.F.R. § 10.441(a).

28

Id.

29

Supra note 23.

30

Gail M. Roe, 47 ECAB 268 (1995); Robin D. Calhoun, Docket No. 00-1756 (issued May 21, 2001).

31
See 20 C.F.R. § 10.438 (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).

7

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,387.01 for the period May 14, 2016 through April 1, 2017,
properly denied waiver of recovery of the overpayment, and properly required recovery of the
overpayment by deducting $250.00 from appellant’s continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

